Exhibit 10.3

 

SEVERANCE BENEFITS AGREEMENT

 

This SEVERANCE BENEFITS AGREEMENT (the “Agreement”), made this 25th day of
January, 2006 is entered into by and between Gensym Corporation, a Delaware
corporation (the “Company”), and Lowell Hawkinson (the “Executive”) (together,
the “parties”).

 

WHEREAS, the Company wishes to provide the Executive with severance benefits in
the event of the Executive’s separation from the Company under the circumstances
provided for herein;

 

NOW, THEREFORE, in consideration of the Executive’s continued employment by the
Company as President and Chief Executive Officer and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
agree as follows:

 

1. Eligibility for Severance Benefits. In the event the Executive is discharged
from employment by the Company without cause, as that term is defined in
Paragraph 3 below, the Executive shall be entitled to the following severance
benefits:

 

a. Severance Pay. The Company shall pay the Executive severance pay in an
aggregate amount which is equivalent to twelve (12) months of the Executive’s
annual base salary in effect on the last day of the Executive’s employment with
the Company (“Separation Date”), less all applicable state and federal taxes.
The severance pay will be paid to the Executive in installments in accordance
with the Company’s regular payroll practices.

 

b. COBRA Benefits. Effective as of the Separation Date, the Executive shall be
considered to have elected to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. §1161 et seq. For a period of
eighteen (18) months after the Separation Date (the “COBRA Benefits Period”),
the Company shall continue to pay the share of the premium for such coverage
that is paid by the Company for active employees similarly situated to the
Executive who receive the same type of group medical insurance coverage. The
Executive shall pay the remaining balance of any premium costs, and all premium
costs after the COBRA Benefits Period, on a monthly basis for as long as, and to
the extent that, the Executive remains eligible for COBRA continuation.

 

2. Severance Benefits Unavailable. The Executive shall not be entitled to any
severance benefits if the Executive’s employment with the Company is ended under
any of the following circumstances:

 

a. Termination for Cause. The Executive’s employment is terminated by the
Company for cause, as that term is defined in Paragraph 3 below;

 

b. Termination for Death or Disability. The Executive’s employment is terminated
as a result of the Executive’s death, or because of the Executive’s physical or
mental disability which renders the Executive unable to perform the essential
functions of the Executive’s job for a period of more than 90 days, whether or
not consecutive, during any 360-day period. A determination of disability shall
be made by a physician satisfactory to both the Executive and the Company,
provided that if the Executive and the Company do not agree on a



--------------------------------------------------------------------------------

physician, the Executive and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
disability shall be binding on all parties; or

 

c. Resignation. The Executive provides the Company with oral or written notice
of resignation from employment with the Company.

 

3. Cause. For purposes of this Agreement, “cause” for termination shall be
deemed to exist only upon (a) a good faith finding by the Board of the material
failure of the Executive to perform his assigned duties for the Company,
provided you have not cured such deficiencies within thirty days notice of any
such deficiency, (b) a good faith finding by the Board of the Executive’s
dishonesty, gross negligence or misconduct in the carrying out of these duties,
or (c) the indictment of the Executive for, or the conviction of the Executive
of, or the entry of a pleading of guilty or nolo contendere by the Executive to,
any crime involving moral turpitude or any felony.

 

4. Employment at Will. Nothing in this Agreement may be construed or interpreted
as an agreement, either expressed or implied, to employ the Executive for any
stated term, and shall in no way alter the at-will nature of the Executive’s
employment with the Company, allowing both the Executive and the Company to
terminate the employment relationship with or without cause at any time without
notice.

 

5. Release. The obligation of the Company to make the payments and provide the
benefits to the Executive under Section 1(a) or Section 1(b) of this Agreement
is conditioned upon the Executive signing a severance agreement and release
prepared by and provided by the Company (the “Severance Agreement”) and abiding
by the provisions of the Severance Agreement. Among other things, the Severance
Agreement shall contain a confidentiality provision, a non-disparagement
provision, and a release and waiver of any and all claims that the Executive or
the Executive’s representatives may have against the Company, its affiliates
and/or representatives, and shall release those entities and persons from any
liability for such claims including, but not limited to, all claims related to
the Executive’s employment.

 

6. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to severance
benefits and cancels all previous oral and written negotiations, agreements,
commitments, understandings and writings in connection therewith. Upon execution
of this Agreement, the Severance Benefits Agreement dated August 30, 2004
between the Company and the Executive is terminated.

 

7. Amendment. This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent of subsequent date signed by a
duly authorized representative of the parties hereto. This Agreement is binding
upon and shall inure to the benefits of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

 

8. Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal, invalid or unenforceable,
the validity of the

 

2



--------------------------------------------------------------------------------

remaining parts, terms, or provisions shall not be affected thereby and said
illegal, invalid or unenforceable part, term or provision shall be deemed not to
be a part of this Agreement.

 

9. Applicable Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions, and is binding upon and shall inure to the benefit of the parties
and their respective agents, assigns, heirs, executors, successors and
administrators. The Executive hereby irrevocably submits to, acknowledges and
recognizes the jurisdiction of the state and federal courts of Massachusetts
(which courts, together with all applicable appellate courts, for purposes of
this Agreement, are the only courts of competent jurisdiction) over any suit,
action, or other proceeding arising out of, under or in connection with this
Agreement.

 

10. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with any
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

 

11. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

GENSYM CORPORATION

    /s/    STEPHEN D. ALLISON        

Name:

  Stephen D. Allison

Title:

  Chief Financial Officer

 

    /s/    LOWELL HAWKINSON             Lowell Hawkinson

 

3